Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 8/16/2022, Applicant has made no amendments.  
Claims 1-2, 6-8, 14, and 17-19 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	 Claims 9-13 and 20 are under consideration. 



Withdrawn Claim Rejections - 35 USC § 102/103
The prior rejection of Claims 9-11 and 20 under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Shimizu et al., (PLoS ONE, (10)6:e0131477, published on 6/29/2015) is withdrawn in light of Applicant’s certified translation of foreign priority application JP2014/251336, thereby perfecting Applicant’s foreign priority date to 12/11/2014.

Maintained Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 9-12 stand rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (WO2016/007570, filed 7/08/2015, with priority to US provisionals 62/099,711 filed 5/01/2015, and 62/022,301 filed 7/09/2014, see IDS filed 7/09/2018), in view of Chondon et al., (Clin Cancer Res, 2014, 20(9):2457-2465, prior art of record) 

Yang teaches a method of generating a genetically modified immunocyte which resembles an invariant Natural Killer T cell (iNKT) by expressing invariant TCR genes (p. 2, Summary of Invention of WO2016/007570, see p. 1, para. 1-2 of 62/022,301 priority document). Yang suggests these modified immunocytes can be used for a variety of therapeutic applications including the treatment of cancer (p. 1, last para., p. 3, 1st para. and Fig. 1, p. 6, 1st para., see claims 8 & 16 of 62/022301 priority document). 
With respect to claim 9, Yang teaches steps directed to introducing to a host cell a polynucleotide encoding an invariant TCR alpha gene of Valpha24 and TCR beta chain of Vbeta11 ([0124], Fig. 7C of WO2016/007570, see also p. 1, para. 2, Fig. C of 62/022,301 priority document).
However in regard to the host cell of claim 9, although Yang suggests that the TCR genes are delivered into effector immune cells such as human T cells in order to endow these cells with iNKT TCR specificity (p. 1, 2nd para., and claims 1, 2, 4 & 5 of 62/022,301 priority document), they are silent with respect to a human CD3 positive alpha/beta T cell. Nevertheless, Yang cites the prior art of Chodon et al. (2014) for the making and using genetically engineered T cells for immunotherapy (p. 12, first para. of 62/022,301 priority document).
In regard to claim 9, Chondon teaches a method for producing a modified immunocyte comprising introducing a TCR gene into a human CD3 positive T cell (Abstract, see Fig. 2). In regard to the human CD3 positive T cells expressing variable TCR alpha and beta genes, Chondon teaches that the human CD3 positive T cells are activated by an anti-CD3 antibodies before gene transduction (p. 1, 2nd para., Supplemental Online Methods), which requires a TCR complex with expressed variable TCR genes. Since it is well known that the vast majority of CD3 positive T cells comprise alpha and beta TCR genes (i.e., the other 3-5% are gamma/delta TCR genes), the CD3 positive T cells of Yang in view of Chondon would naturally express TCR alpha/beta genes. Thus, based on the genus of options, the CD3 positive T cells comprising variable alpha and beta TCR genes would have been immediately apparent to one of ordinary skill at the time of the invention.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice a method for producing a modified T cell by introducing invariant TCR alpha24, beta11 chains into human T cells as suggested by Yang and choose human CD3 positive variable alpha/beta T cells with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Chondon because these cells respond to anti-CD3 treatment which stimulates the expansion of cells for subsequent transduction steps. Moreover, in regard to using a CD3 positive T cell, Yang herself teaches the host cell must express CD3 in order to allow cell surface expression of the exogenous TCR transgenes (p. 3, Fig.1, drawings Fig. C of 62/022,301 priority document of Yang). Furthermore, in regard to the reasonable expectation of success of producing a modified T cell with functional invariant TCR complex, Yang teaches that the invariant TCR alpha24 chains undergoes limited pairing with just the beta11 chains (p. 3, 2nd para., p. 6, last para. of 62/022,301 priority document of Yang), thus there would have been little concern for endogenous variable TCR chains mispairing with the invariant TCR chains. It would have been therefore predictably obvious to introduce NKT invariant TCR genes into T cells comprising variable alpha and beta TCR genes when practicing a method of Yang. In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988) (citations omitted) (The court held the claimed method would have been obvious over the prior art relied upon because one reference contained a detailed enabling methodology, a suggestion to modify the prior art to produce the claimed invention, and evidence suggesting the modification would be successful.). Therefore, one of ordinary skill in the art could have pursued the known potential option of modifying alpha/beta T cells with NKT invariant TCR genes with a reasonable expectation of success.  This reasonable expectation of success is supported by:  (1) the reference of Yang et al. contained an enabling methodology for introducing invariant NKT TCR genes into cells that could easily be applied to other cell types (i.e., CD3 alpha/beta T cells), (2) Chondon provides a suggestion to apply the taught method to modify CD3+ T cells, of which the most abundant type are alpha and beta TCR CD3 T cells, and (3) the knowledge that expression of invariant alpha24/beta11 TCR chains preferentially pair with each other and not endogenous variable alpha/beta chains of the host T cells suggest modification of the method of Yang to include other cell types (to wit, alpha and beta expressing CD3+ T cells) would be successful.  
In regard to claim 10, Yang teaches that said introducing step is conducted with a RNA-based retrovirus (Example 1, [0083] of WO2016/007570, see also Fig. A, legend line 2 of 62/022,301 priority document).
In regard to claim 11, Yang teaches the isolation of immune cells from the peripheral blood of human donors (p. 8, 2nd para, and Fig. C of 62/022,301 priority document), while Chodon explicitly teaches that the T cells to be modified are from the peripheral blood of human donors so that they are autologous to the patients (Abstract, p. 2, 2nd para. of Supplemental Methods), which would have been obvious to one of ordinary skill at the time of the invention with a reasonable expectation of success because not only are peripheral blood draws less invasive than bone marrow collection, but also allow the autologous transfer of the modified T cells to the donor patient without a graft verse host response.
In regard to claim 12, Yang teaches the step of activating the modified iNKT immunocyte comprising co-culturing with the CD1d ligand alpha-GalCer ([0039], Fig. 2I-K of WO2016/007570, see also p. 9, Specific Aim 2, as well as Fig. B, legend & panel E of 62/022,301 priority document).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/16/2022 are acknowledged.
First, Applicant argues that the primary reference of Yang is silent to introducing invariant TCR genes into human CD3 positive T cells, and only demonstrates invariant TCR gene expression in hematopoietic cells HSPCs.
Second, Applicant argues that the priority document of Yang does not provide an enabling disclosure for how to modify a CD3 positive T cell with the claimed invariant TCR chains with a reasonable expectation of success.
Third, Applicant argues that the secondary reference of Chodon does not cure the deficiencies of Yang and is directed to the retroviral modification of CD3 positive T cells with TCR chains against melanoma antigens, not the modification of CD3 positive T cells with claimed invariant TCR chains.
Fourth, Applicant argues that neither Yang nor Chondon teaches the specific from of gene introduction of the present Application. 
Fifth, Applicant argues that the claimed method of producing human CD3 positive T cells comprising the claimed invariant TCR chains yield unexpected results, with the expression of the invariant TCR chains on the surface of the T cell with a high probability
Applicant’s arguments have been considered, but are not found persuasive.
In response to Applicant's first argument, although Yang does not provide a preferred embodiment of human CD3 positive T cell modified with the claimed invariant TCR chains, Yang does teach expressing invariant TCR genes in human cells (e.g., HSPCs), and goes on to teach embodiments that are directed to the modification of T cells (see p. 2, 2nd para. of 62/022301 priority document stating “In one case, iNKT TCR gene are delivered into effector immune cells (e.g., T cells…”, and demonstrates that any cell type will suffice (e.g. 293 cells) as long as it comprises CD3 for proper TCR trafficking (see Fig. C of 62/022301 priority document). The MPEP 2123 (I) states that patents are relevant as prior art for all they contain, and that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. In instant case, the modification of human CD3 positive T cells as suggested by Yang are typical agents found in the immunotherapy art and appear both in the specification and in the claims (see Claims 4 and 5 of 62/022301 priority document).  Applicant is reminded that preferred embodiments are not the only teaching of a reference. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Furthermore, in regard to the secondary reference of Chodon, contrary to Applicant’s assertion, Chodon is relevant to the methods of producing modified immune cells of Yang, and Yang cites Chodon for evidencing the clinical potential of using genetically modified immune cells for T cell therapies. Importantly, as stated supra, Chodon teaches a method for producing a human CD3 positive T cell with variable alpha and beta TCR chains by introducing a melanoma tumor antigen TCR gene (Abstract, see Fig. 2).  Applicant is reminded that that the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art. In re Bozek, 163 USPQ 545 (CCPA 1969). In instant case, the primary reference of Yang reasonable suggests human T cells that express CD3, while the secondary reference of Chodon teaches that human CD3 T cells that express alpha and beta variant TCRs were a known and common cell type to modify and had established clinical relevance.
Second, in regard to Applicant’s arguments against Yang not providing an enabling disclosure and there would not be a reasonable expectation of success in modifying a human CD3 T cell with the invariant TCR chains as claimed, contrary to Applicant’s assertion, the transfection of known genes into a known population of cells, by known methods set a low bar for an enabling disclosure. Importantly, in order to complete the art of record and rebut Applicant’s documents, the Valpha24 and Vbeta11 invariant TCR genes were well known at the time of filing (see the review by Takahashi et al. 2009 (Int J Hematol, 90:137, in IDS filed 10/16/2017), and as stated supra, the priority documents of Yang also provide the relevant sequences for cloning the Valpha24 and Vbeta11 invariant TCR genes, and demonstrates that these invariant genes can be transduced into human CD3 expressing HSCs (Fig. C, panels C & F of 62/022,301 priority document). Furthermore, Yang provides methods for assessing the expression of invariant TCR chains sufficient to confer GalCer activation to genetically modified CD3 T cells as measured by IFN- production in order to ensure proper expression of the Valpha24 and Vbeta11 invariant TCR genes (see Fig. B, panel E of 62/022,301 priority document). In addition, Yang teaches that the invariant TCR alpha24 chains undergoes limited pairing with just the beta11 chains (p. 3, 2nd para., p. 6, last para. of 62/022,301 priority document of Yang), thus there would have been little concern for endogenous variable TCR chains mispairing with the invariant TCR chains. Finally, Chodon reduces to practice methods for genetically modifying human CD3 T cells comprising endogenous variant alpha/beta TCR genes with exogenous TCR chains (Abstract, p. 6, 2nd para., see Supplemental Methods). Thus, both Yang and Chodon provide a reasonable expectation of success in modifying a human CD3 T cell with the claimed exogenous invariant TCR chains. Applicant is reminded that any conclusions of unpredictability have to be made in the context of the particular modification (i.e., the modification of a human CD3 T cell with known genes by known methods). Furthermore, the Federal Circuit found that the claims at issue would have been obvious. There had been ample suggestion in the prior art that the claimed method would have worked. Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that Applicant’s “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.
	In response to Applicant's fourth argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., co-electroporation of the invariant TCR mRNAs corresponding to SEQ ID NO:1 & 2) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). See MPEP 2111]
	Finally, in regard to Applicant arguments of unexpected results, the purported unexpected results presented by the Applicant were studies performed in T cells electroporated with the mRNAs encoding the invariant TCRs corresponding to SEQ ID NOs:1 & 2, which is not commensurate in scope with the claimed method. MPEP 716.02(d), states that unexpected results must be commensurate in scope with the claimed invention. Furthermore, as stated supra, Yang teaches that the invariant TCR alpha24 chains undergoes limited pairing with just the beta11 chains (p. 3, 2nd para., p. 6, last para. of 62/022,301 priority document of Yang), thus there have been little concern for endogenous variable TCR chains mispairing with the invariant TCR chains to inhibit their expression. Thus, Applicant’s results indicating the successful expression of invariant TCR genes in a CD3 T cell essentially amount to an affirmation that the claimed subject matter functions as it was intended to function. This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof. 

	
Claim 13 stands rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (WO2016/007570, filed 7/08/2015, with priority to US provisionals 62/099,711 filed 5/01/2015, and 62/022,301 filed 7/09/2014, see IDS filed 7/09/2018), in view of Chondon et al., (Clin Cancer Res, 2014, 20(9):2457-2465, prior art of record), as applied to claims 9 and 12, in further view of Cheng et al., (J Immunol, 2007, 178:2755-2762, prior art of record).

As discussed previously, Yang et al. suggest a method for producing a CD3+ T cell expressing exogenous invariant TCRalpha and TCRbeta chains that undergo dimerization.
In regard to claim 13, although Yang et al. teach the steps of:
 activating the modified iNKTs with the CD1d ligand alpha-GalCer in culture (see supra as per claim 12), and 
acknowledges that naturally occurring iNKT cells are activated by glycolipids like alpha-GalCer bound to CD1d on antigen presenting cells (p. 6 of 62/022,301 priority document), and 
teaches the step of activating iNKT cells with alpha-GalCer bound to CD1d on loaded dendritic antigen presenting cells in vivo (p. 8, Fig. 2’, p. 10, Fig. 3’ of 62/022,301 priority document).
However, at the time of filing they do not reduce to practice the step of activating said modified iNKT cells with a CD1d ligand bound to CD1d in culture.
With respect to claim 13, Cheng teaches a method of activating iNKT cells in culture with a CD1d ligand bound to CD1d (p. 2756, Fig. 1, Materials & Methods, last para).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of activating a modified iNKT cell by the CD1d ligand alpha-GalCer as taught by Yang and combine the step of activating said iNKT cells with a CD1d ligand bound to CD1d in culture as taught by Cheng with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Cheng because in culture binding allows the precise quantification of iNKT activation by alpha-GalCer/CD1d complex in a cell autonomous manner (p. 2756, Fig. 1, p. 2757, Results, 1st para.). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/16/2022 are acknowledged and have been addressed supra.


Claims 10 and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (WO2016/007570, filed 7/08/2015, with priority to US provisionals 62/099,711 filed 5/01/2015, and 62/022,301 filed 7/09/2014, see IDS filed 7/09/2018), in view of Chondon et al., (Clin Cancer Res, 2014, 20(9):2457-2465, prior art of record), as applied to claim 9, in further view of Birkholz et al., (Gene Therapy, 2009, 16:596-604, prior art of record).

As discussed previously, Yang et al. suggest a method for producing a CD3+ T cell expressing exogenous invariant TCRalpha24 and TCRbeta11 chains that undergo dimerization.
In regard to claims 10 and 20, although Yang et al. uses an RNA-based retroviral vector for introducing the polynucleotides encoding the invariant TCR genes, they are silent with respect to the use of a mRNA-based vector encoding the invariant TCR genes such that they are directly translated.
In regard to claims 10 and 20, Birkholz teaches a method of modifying human CD3 T cells comprising a mRNA-based vector encoding exogenous immunoreceptors that are directly translated (Abstract, Materials & Methods, p. 602).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of modifying a T cell comprising a retroviral vector as taught by Yang and substitute a mRNA vector as taught by Birkholz with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Birkholz because unlike retroviral vectors, mRNA does not bear the risk of insertional mutagenesis, and achieves transient immunoreceptor expression thereby minimizing the risk of autoaggression (Abstract, Introduction, p. 596, last para, p. 597 1st-3rd para. para.).  
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/16/2022 are acknowledged and have been addressed supra.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1631